Citation Nr: 1027028	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased initial evaluation for service 
connected organic brain syndrome, currently 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1988 to March 
1989 and from December 1990 to May 1991.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.    

In July and September 2008, the Veteran requested a Board 
hearing, however, in April 2009, he indicated that he did not 
want a hearing.  A letter was sent to the Veteran in May 2010 to 
clarify his hearing request.  The Veteran did not submit a 
response to this letter.  As such, the Veteran's hearing request 
is considered withdrawn and the Board will continue with 
appellate review.  38 C.F.R. § 20.702(d),(e) (2009).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	Organic brain syndrome was manifested by significant 
deviations in bilateral motor dexterity, significant deviation in 
divergent reasoning for phonetic, verbal and nonverbal 
information; a  high propensity to experience negative disruptive 
emotions; decreased interpersonal trust; noncompliance with 
authority; poor conscientiousness and achievement orientation; 
memory deficiencies and forgetfulness; distractibility; 
depression; severe daily headaches; panic attacks; fair impulsion 
control and violent episodes; but without gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for service 
connected organic brain syndrome, and no more, have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.130, Diagnostic Code 9327 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2005 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Here, the Veteran is challenging the initial evaluation 
and effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Here, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
appellant was afforded VA medical examinations in July 2006 and 
March 2008.  

VA examinations with respect to the issues on appeal were 
obtained in July 2006 and March 2008.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the July 2006 VA 
psychiatric and March 2008 neurological examinations obtained in 
this case are adequate, as they were predicated on a review of 
the Veteran's claims files, medical records and his reported 
history.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Thus, there remains no issue as to the 
substantial completeness of the Veteran's claims.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran's service-connected organic brain syndrome is 
currently assigned a 50 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9327 (2009).  Under this code, a 70 percent 
rating contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9327.  

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness'" from 0 to 100, 
with 100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In this case, a VA Compensation and Pension Examination in July 
2006 shows that the Veteran experienced daily severe piercing 
headaches, dizziness, passing out, intermittent episodes of pain 
in the left hip and intermittent olfactory experiences.  The 
Veteran was oriented to time, person and place and had a short 
attention span.  The Veteran understood that he had a problem and 
understood the outcome of his behaviors.  He had sleep 
impairment, panic attacks, homicidal thoughts and suicidal 
thoughts.  He did not have inappropriate, obsessive or 
ritualistic behavior.  He had fair impulse control and episodes 
of violence.  He had the ability to maintain minimum personal 
hygiene and did not have problems with activities of daily 
living.  His memory was mildly to moderately impaired.  The 
Veteran was currently employed as a taxi driver for the previous 
2-5 years.  During his occupation, he had decreased 
concentration, memory loss and would become disoriented and take 
the customers to the wrong place.  He was diagnosed with organic 
brain disorder and assigned a GAF of 52.  The examiner found that 
there was not total occupational and social impairment but there 
were deficiencies in judgment, thinking, family relations, work 
and mood.  There was also reduced reliability and productivity, 
shown by disorientation and driving to an unintended destination.  

There were also several neuropsychological examinations of 
record, including in July 2004 and February 2006.  After 
reviewing all the reports, the Board finds that the reports are 
similar in testing results and physical examination findings.  
Further, the February 2008 examiner found that the test results 
were remarkably consistent to the results in September 2006 and 
the symptoms were stable during the four years that the patient 
was evaluated in that office.  Therefore, the Board will 
summarize the evidence found in those reports.

The neuropsychological reports revealed that the Veteran 
experienced headaches, gastrointestinal difficulties, muscular 
fatigue and anergia.  He had tingling and increased joint pain.  
He reported a long standing history of depression and 
irritability.  He had significant forgetfulness and 
distractibility.  He had reduced attention and concentration.  
The Veteran was no longer employed in 2008.  He reported that his 
social status had improved due to a positive relationship with 
his girlfriend.  The Veteran reported that he was emotionally 
impulsive and prone to experiencing negative disruptive emotions.  
The examiner found that he was likely to be insensitive to 
others, noncompliant and display poor self discipline and 
achievement motivation.  During the examination, the Veteran was 
on time, casually dressed and adequately groomed.  He displayed 
no overt signs of emotional distress.  His speech was clear and 
articulate and he displayed no expressive or receptive language 
problems.  His facial expressions of emotion were somewhat 
exaggerated in variety and intensity, but not significantly.  He 
did not display signs of emotional distress or severe 
psychopathology.  The evaluations revealed that the Veteran had 
sensory perceptual difficulties.  His intelligence fell within 
normal limits. The examiner noted significant deviation in the 
Veteran's sustained attention.  The Veteran's selective attention 
and immediate attention for auditory and visual information was 
within normal limits.  Verbal skills were normal.  His motor 
dexterity fell within the lower average to borderline-impaired 
range, bilaterally.  There were significant deviations in tests 
of divergent reasoning for semantic, verbal and nonverbal 
information.  His divergent reasoning for phonetic, verbal 
information was within normal limits.  Testing revealed that the 
Veteran was highly prone to experience negative disruptive 
emotions and to behave in an emotionally impulsive fashion.  The 
Veteran was likely an extremely introverted individual who was 
distrustful of others and noncompliant with authority.  He likely 
lacked empathy and sympathy for others and was relatively closed 
to new experiences and ideas.  His general level of 
conscientiousness, achievement orientation and self-discipline 
were quite low.  There was no evidence of deterioration or 
improvement in the Veteran's neuropsychological status or any 
change in his personality characteristics over time.  Therefore, 
the prognosis was poor.  

In a March 2008 VA Compensation and Pension Examination, the 
examiner reviewed the past medical records and examined the 
Veteran.  The Veteran had complaints of memory problems and 
difficulty with concentration.  His mood varied daily.  He also 
had frequent headaches.  The examiner noted that the Veteran's 
physical and neurological examination for the past 4 years were 
consistent with the 2006 examination and did not show 
deterioration or improvement.  

Based on the foregoing, and affording the Veteran the benefit of 
the doubt, the Board finds that an increased evaluation is 
warranted.  Particularly, there were significant deviations in 
motor dexterity as well as in divergent reasoning particularly 
for phonetic, verbal and nonverbal information.  The Veteran also 
had a high propensity to experience negative disruptive emotions, 
decreased personal trust, noncompliance, poor conscientiousness 
and achievement orientation.  Although the Veteran indicated that 
his social status was improving due to his positive relationship 
with his girlfriend, he nevertheless experienced social 
deficiencies and occupational impairment.  His work as a taxi 
driver was obviously affected due to concentration and memory 
problems.  He also had suicidal thoughts and homicidal thoughts, 
which are consistent with a 70 percent evaluation.  The 
examinations specifically show impairment in judgment, thinking, 
family relations, work and mood.  Additionally, he had panic 
attacks and depression.  His distractibility and episodes of 
disorientation were significant.  He also had fair impulsion 
control problems and violent episodes.  Based on the severity of 
the aforementioned symptoms and the effect on his employment and 
social functioning, the Board finds that the symptoms associated 
with a 70 percent evaluation for organic brain syndrome were 
approximated.  

The Board finds that the Veteran is not entitled to a 100 percent 
evaluation because he did not have gross impairment in thought 
processes or communication.  He also did not have persistent 
delusions or hallucinations or grossly inappropriate behavior.  
He had the ability to perform activities of daily living and was 
oriented during the examination.  Therefore, a 100 percent 
evaluation is not warranted at this time.  

The Board notes that the symptoms were consistent and constant 
throughout the appeal period.  The Veteran filed his claim in 
2005 and the 2008 examiner noted that the symptoms were 
consistent for the previous 4 years.  There is also a 2003 VA 
general medical examination which depicts similar symptoms.  
Therefore, the Veteran is entitled to a 70 percent evaluation for 
the entire time period involved in this appeal and staged ratings 
are not warranted. See Fenderson, supra.

The Board notes that to the extent that the Veteran's service-
connected disability affects his employment, such has been 
contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board acknowledges that he had difficulty as 
a taxi driver however; the evidence shows that he was employed 
for 2-5 years in 2006 while the symptomatology was were 
consistent with the current findings.  Hence, referral to the RO 
for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial 70 percent evaluation for service connected organic 
brain syndrome is granted.  



____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


